DETAILED ACTION

The claims 1-20 are pending.

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments

Applicant's arguments filed 10-20-2020 have been fully considered but they are not persuasive.

A.  With regard to the applicants arguments that the reference is not structurally the same as the reference, the applicant is reminded that “The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain.” In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).  A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v.Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989).

B. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  The current rejection is using the teachings of multiple references and incorporating the teachings as would be obvious to one of ordinary skill in the art.  To attack the references individually as is done in the current remarks is and incorrect analysis of the teaching of the art.  Applicant is constantly stating that one reference or another reference fails to teach the invention but the invention is being rejected based on a combination of teachings and it would be improper to attach each reference individually.  Furthermore, test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).

C.  Applicant's argument with respect to claims 1-20, has misconstrued the teachings of the reference regarding “defining a template based on a history of interactions between all users”.  However, based on the 
 
D.  Applicant's argument with respect to claims 1-20, has misconstrued the examiner's position regarding sending instructions to a device of the first user as the first user is entering characters while currently drafting said new massage that cause the first user device to apply.  Patil teaches sending instructions to a device of the first user as the first user is entering characters while currently drafting said new massage that cause the first user device to apply, (i.e., section 0057 teaches auto-fill suggested text while the user is typing characters)  based on broadest reasonable interpretation of the claim language one of ordinary skill in the art would understand that autofill is done while the person is typing and it is a version of modifying the text while drafting.  Thus ERHART in view of Berner and further in view of Patil still meet the scope of the limitations as currently claimed.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6-11, 13-15, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over ERHART et al. (US 20120011208 A1) in view of Berner et al. (US9176945 B1) in view of Patil et al. (US 20130212190 A1).

With respect to claim 1, ERHART teaches monitoring, via an email server, communications sent from a first user to a second user, said monitoring comprising analyzing said communications during transmission from said first user to said second user, and based on said analysis, identifying regular expressions within each message, (i.e., section 0022 teaches a communication monitor; teaches a  compiling, via the email server, a message template associated with the second user based on said identified regular expressions, said message template comprising information dictating how subsequent messages to said second user are to be formatted, (i.e., section 0022 teaches using a communication templet based on prior and current interactions; section 0023 also teaches using historic data to create a response based on a computed score that is used to determine future interactions with user based on his perceived temperament).  ERHART teaches monitoring, via the email server, a mailbox of said first user, said monitoring comprising analyzing activity of the first user respective to the mailbox and determining, based on said analysis that said first user is currently drafting a new message to said second user, (i.e., section 0023 and 0024 teaches monitoring email and determines when a response or a draft email is being created).  ERHART teaches to apply the complied message template to each entered character prior to the transmittal of the new message such that the new message is modified into a format conforming to the message template, (i.e., section 0031 and 0032  communicating, via the email server over the network, said formatted message to said second user, (i.e., section 0028 teaches sending communication). ERHART teaches said communication causing said formatted message to be displayed on a device of the second user according to said formatting, (i.e., abstract teaches displaying formatting). ERHART discloses the claimed subject matter as discussed above except automatically formatting, via the email server prior to the new message being sent by the first user, said new message based on said message template during drafting of the new message; Said compiling of the message template occurring prior to drafting of a new message.  However Berner teaches, automatically formatting, via the email server prior to the new message being sent by the first user and during the current drafting of the new message, said new message based on said message template, (i.e., Fig. 5 and col. 6 lines 27-41 teaches in real time template use). Berner teaches Said compiling of the message template occurring prior to drafting of a new message, (i.e., figure 5; col. 6 lines 27-41 teaches templates are created prior to being put in production; also teaches updating templates in real time) in order for template related to the one or more key words is determined (abstract).  Therefore, based on ERHART in view of Berner, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Berner to the system of ERHART in order for template related to the one or more key words is determined.    ERHART and Berner disclose the claimed subject matter as discussed above except sending instructions to a device of the first user as the first user is entering characters while currently drafting said new massage that cause the first user device to apply.  However, Patil teaches sending instructions to a device of the first user as the first user is entering characters while currently drafting said new massage that cause the first user device to apply, (i.e., section 0057 teaches auto-fill suggested text while the user is typing characters) in order to provide intelligent predictive messaging (abstract).  Therefore, based on ERHART in view of Berner and further in view of Patil, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Patil to the system of ERHART and Berner in order to provide intelligent predictive messaging.  wherein said message template is compiled based on said identified regular expressions occurring at a frequency satisfying a threshold, (i.e., section 0031 and 0032 teaches using a threshold or range to determine how to proceed.  These sections rate previous communications to determine a norm for the user or a threshold and uses that norm to determine what template to use). With respect to claim 3, ERHART teaches determining that said communications to said second user are to be monitored when said communications comprise a plurality of messages being sent from the first user to the second user at a frequency satisfying a threshold, (i.e., section 0031 and 0032 teaches using a threshold or range to determine how to proceed.  These sections rate previous communications to determine a norm for the user or a threshold and uses that norm to determine what template to use).With respect to claim 6, ERHART teaches wherein said regular expressions are selected from a group consisting of message settings, layout, message type, delivery instructions, content, content type, salutation, signature, language settings, font, font color and font type, (i.e., section 0022 teaches content or content type).wherein said regular expression comprises a sequence of data that forms a pattern within a message, (i.e., section 0023 teaches patterns within messages).With respect to claim 8, ERHART teaches wherein said monitoring said communications with said second user is based upon past message activity between said first user and said second user, (i.e., section 0022 teaches using a communication templet based on prior and current interactions). With respect to claim 9, ERHART teaches wherein said message template is based on continuously monitoring message activity from the first user to the second user to determine an updated format of messages, (i.e., section 0022 teaches using a communication templet based on prior and current interactions; section 0023 teaches patterns within messages a score is always changing based on communications).  With respect to claim 10, ERHART teaches communicating an alert to said first user upon said determination that the new message is addressed to said second user, wherein said alert enables said first user to confirm said formatting of said new message, (i.e., section 0029 teaches pop-up for user selection ).  wherein said monitoring comprises analyzing all outgoing messages sent from said first user in order to identify message templates for other users satisfying a threshold, (i.e., section 0031 and 0032 teaches using a threshold or range to determine how to proceed.  These sections rate previous communications to determine a norm for the user or a threshold and uses that norm to determine what template to use).With respect to claim 13, the limitations of claim 1 are rejected in the analysis of claim 1 above, and the claim is rejected on that basis.
With respect to claim 14, the limitations of claim 14 are rejected in the analysis of claim 2 above, and the claim is rejected on that basis.With respect to claim 15, the limitations of claim 15 are rejected in the analysis of claim 3 above, and the claim is rejected on that basis.With respect to claim 18, the limitations of claim 18 are rejected in the analysis of claim 7 above, and the claim is rejected on that basis.With respect to claim 19, the limitations of claim 19 are rejected in the analysis of claim 10 above, and the claim is rejected on that basis..


Claims 4, 5, 12, 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over ERHART et al. (US 20120011208 A1) in view of Berner et al. (US9176945 B1) ) in view of Patil et al. (US 20130212190 A1) and further in view of Mancarella et al. (US 20100017294 A1).

With respect to claim 4, ERHART, Berner and Patil disclose the claimed subject matter as discussed above except wherein said determination that said first user is drafting a new message to said second user is based upon said first user entering an identifier of the second user in said new message. However, Mancarella teaches wherein said determination that said first user is drafting a new message to said second user is based upon said first user entering an identifier of the second user in said new message, (i.e., section 0011 teaches software to determine recipient of email) in order to inserts electronic advertisements in outgoing email messages.  Therefore, based on ERHART in view of Berner in view of Patil and further in view of Mancarella, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Mancarella to the system of ERHART, Berner and Patil in 
With respect to claim 5, ERHART teaches storing said message template with said identifier of the second user in association with account information of said first user, (i.e., section 0022 and figure 2 teaches templates database and historic data database of user).  ERHART, Berner and Patil disclose the claimed subject matter as discussed above except upon said determination that said first user is drafting said new message to said second user, retrieving said message template for application to said new message.  However, Mancarella teaches upon said determination that said first user is drafting said new message to said second user, retrieving said message template for application to said new message, (i.e., section 0011 teaches software to determine recipient of email) in order to inserts electronic advertisements in outgoing email messages.  Therefore, based on ERHART in view of Berner in view of Patil and further in view of Mancarella, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Mancarella to the system of ERHART, Berner and Patil in order to in order to inserts electronic advertisements in outgoing email messages.

determining content associated with the formatted message, said content derived from message data associated with the formatted message; communicating said content to an advertisement platform for identification of an advertisement associated with said content; and communicating said identified advertisement to said second user for display in association with the display of the formatted message.  However, Mancarella teaches determining content associated with the formatted message, said content derived from message data associated with the formatted message; communicating said content to an advertisement platform for identification of an advertisement associated with said content; and communicating said identified advertisement to said second user for display in association with the display of the formatted message, (i.e., section 0011 teaches software to determine recipient of email and targeting advertising based on recipient and context) in order to inserts electronic advertisements in outgoing email messages.  Therefore, based on ERHART in view of Berner in view of Patil and further in view of Mancarella, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Mancarella to the system of ERHART, Berner and Patil in order to in order to inserts electronic advertisements in outgoing email messages.

With respect to claim 16, the limitations of claim 16 are rejected in the analysis of claim 4 above, and the claim is rejected on that basis.With respect to claim 17, the limitations of claim 17 are rejected in the analysis of claim 5 above, and the claim is rejected on that basis.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL MESA whose telephone number is (571)270-7211.  The examiner can normally be reached on M-F 9AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joon H Hwang can be reached on (571) 272-4036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JOEL MESA
Examiner
Art Unit 2447

/J.M/Examiner, Art Unit 2447                                                                                                                                                                                                        
/George C Neurauter, Jr./Primary Examiner, Art Unit 2447